DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 6/21/21.  As directed by the amendment, claims 1 and 10 have been amended; claim 2-6, 11-12, 14, 17-20, 21-23, 24 has been cancelled, and claims 32 have been added.  Claims 1, 7-10,13, 15-16 and 25-32 are pending in this application.  


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 8, 9, 28 and 29, 10, 13, 15, 16, 25, 26, 27, 30, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Loo US 2015/0143608 (herein after Loo) in view of Hartman US 20160223269 (herein after Hartman).

Regarding claim 1, Loo discloses a glove, comprising: at least one dip-formed polymeric layer in the shape of a hand (paragraph 0024, 0041 and 0043), having stalls for a thumb (as seen in Figure 3), an index finger (as seen in Figure 3), a middle finger (as seen in Figure 3), a ring finger (as seen in Figure 3), and a little finger for receiving the hand of a wearer (as seen in Figure 3); wherein the particles are dispersed within the at least one polymeric layer (as seen in Figure 4), wherein the particles (paragraph 0037) comprise 1 to 15 parts per hundred rubber dispersed within the polymeric layer (paragraph 0037), wherein the particles (paragraph 0037) comprise particles from 1 micron to 300 micron in diameter (paragraph 0037) and are less than 300 micron in diameter (paragraph 0037); and a fabric liner (302) or flock lining on which the polymeric layer is disposed (paragraph 0038), wherein paraffins and waxes (paragraph 0040) if present in the polymeric layer, are less than 5 parts per hundred rubber or less (Tables 1-4).  


    PNG
    media_image1.png
    478
    446
    media_image1.png
    Greyscale


However, Loo does not specifically disclose wherein the particles are thermally conductive particles, and are at least one of synthetic single walled carbon graphite (SWCN) or natural crystalline graphite (NCWG), h-Boron Nitride (h-BN), or crystalline boron nitride (c-BN) which would be capable of cooling conductivity.

Hartman teaches wherein the particles are thermally conductive particles, and are at least one of synthetic single walled carbon graphite (SWCN) (paragraph 0260) or natural crystalline graphite (NCWG), h-Boron Nitride (h-BN) (paragraphs 0071, 0260 and 0275) or crystalline boron nitride (c-BN) (paragraphs 0071, 0260 and 0275), which would be capable of cooling conductivity (paragraphs 0060, 0061, 0062, 0140 and 0237).

Hartman is analogous art to the claimed invention in that it teaches the use of particles that are thermally conductive particles, and are at least one of h-Boron Nitride (h-BN), or crystalline boron nitride (c-BN).

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the gloves of Loo by making the thermally conductive particles being at least either h-Boron Nitride (h-BN), or crystalline boron nitride (c-BN), being capable of thermally cooling conductivity as taught by Hartman in order to form a glove that has the necessary thermal management conductive capabilities.  The modification of the glove materials would be a simple substitution of known elements for others to obtain predictable results, a glove that has effective thermal management capabilities, heating cooling and insulation and can keep the wearers hands more comfortable to wear during long duration wear.

Regarding claim 7, the modified thermally coolinq glove of the combined references discloses wherein the polymeric layer (paragraph 0024, 0041 and 0043 of Loo) comprises at least one of carboxylated acrylonitrile butadiene (Abstract, paragraph 0037 of Loo), non-carboxylated acrylonitrile butadiene, polychloroprene, natural rubber, synthetic polyisoprene, polyurethane, or blends thereof (Abstract, paragraph 0037 of Loo).  

Regarding claim 8, the modified thermally coolinq glove of the combined references discloses wherein the polymeric layer further comprises at least one of a closed-cell foam or an open-celled foam (paragraph 0010 of Loo). #1134862v2RESPONSE TO OFFICE ACTION MAILED MARCH 18, 2021S/N: 15/198,049 Page 3 of 11ATTY. DKT. NO.: A0390  

Regarding claim 9, the modified thermally coolinq glove of the combined references discloses wherein the thermally conductive particles (paragraphs 0071, 0260 and 0275 of Hartman) are to provide a mechanism to transport heat effectively (paragraphs 0060, 0061, 0062 of Hartman) through phonons vibration waves across crystallite structures of the thermally conductive particles through the polymeric coating (paragraph 0098 of Hartman).  

Regarding claim 9, the applicant has written the claim to include functional language recitations and terminology. A recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art. The applicant has used functional terminology to define structural elements, for example “….provide a mechanism to transport heat effectively through phonons vibration waves across crystallite structures of the thermally conductive particles through the polymeric coating ….” These terms can be interpreted as functional language.  If the prior art structure can perform the function, then it meets the claim. In the instant case the thermally conductive particles Further, functional language recitations carry little patentable weight as the application is examined as an apparatus with its structural limitations, not its function or intended use. 
Regarding claim 28, the modified thermally coolinq glove of the combined references discloses wherein the polymeric layer is combined with flock to form a flock-lined glove (Abstract, paragraph 0005 and 0038 of Loo).  

Regarding claim 29, the modified thermally coolinq glove of the combined references discloses wherein the fabric liner (Abstract, paragraph 0005 and 0038 of Loo) comprises at least one of nylon, p-aramid, m-aramid, ultra-high molecular weight polyethylene, polyester, or elastane yarns (Abstract, paragraph 0005 and 0038 of Loo). #1134862v2RESPONSE TO OFFICE ACTION MAILED MARCH 18, 2021S/N: 15/198,049 Page 5 of 11ATTY. DKT. NO.: A0390  

Regarding claim 10, Loo discloses a glove (as seen in Figure 3), comprising: a dip-formed (paragraph 0024, 0041 and 0043) polymeric layer (Abstract) in the shape of a hand (as seen in Figure 3) comprised of a polymeric composition (Abstract) having (as seen in Figure 3) particles disposed within the polymeric composition (Abstract), wherein the particles range in size from 130-260 microns or 1-5 microns in size in amounts of 1-15 parts per hundred rubber (PHR) (paragraphs 0021, 0047); and a fabric liner (paragraph 0005) or flock lining on which the polymeric laver is disposed (Abstract, paragraph 0005, 0038), wherein paraffins and waxes (paragraph 0040) if present in the polymeric layer (Abstract), are less than 5 parts per hundred rubber or less (Tables 1-4).  

However, Loo does not specifically disclose wherein the particles are thermally conductive particles, and are at least one of synthetic single walled carbon graphite (SWCN) or natural crystalline graphite (NCWG), or Boron Nitride (h-BN), or crystalline boron nitride (c-BN), which would be capable of cooling conductivity.

Hartman teaches wherein the particles are thermally conductive particles and are at least one of synthetic single walled carbon graphite (SWCN) (paragraph 0260) or natural crystalline graphite (NCWG), h-Boron Nitride (h-BN) (paragraphs 0071, 0260 and 0275), crystalline boron nitride (c-BN) (paragraphs 0071, 0260 and 0275), which would be capable of cooling conductivity (paragraphs 0060, 0061, 0062, 0098, 0140 and 0237).

Hartman is analogous art to the claimed invention in that it teaches the use of particles that are thermally conductive particles, and are at least one of single walled carbon graphite, h-Boron Nitride (h-BN), or crystalline boron nitride (c-BN).

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the gloves of Loo making the thermally conductive particles being at least either h-Boron Nitride (h-BN), or crystalline boron nitride (c-BN) which would be capable of cooling conductivity, as taught by Hartman to form a glove that has the necessary thermal management conductive capabilities.  The modification of the glove materials would be a simple substitution of known elements for others to obtain predictable results, a glove that has effective thermal management capabilities, heating cooling and insulation and can keep the wearers hands more comfortable to wear during long duration wear.
  
Regarding claim 13, the modified thermally coolinq glove of the combined references discloses wherein the polymeric layer is combined with flock to form a flock-lined glove (paragraph 0063 of Loo).  

Regarding claim 15, the modified thermally coolinq glove of the combined references discloses wherein the fabric liner comprises at least one of nylon, p-aramid, m-aramid, ultra-high molecular weight polyethylene, polyester, or elastane yarns (calcium nitrate - paragraph 0039 of Loo). #1134862v2RESPONSE TO OFFICE ACTION MAILED MARCH 18, 2021S/N: 15/198,049 Page 4 of 11ATTY. DKT. NO.: A0390  

Regarding claim 16, the modified thermally coolinq glove of the combined references discloses wherein the at least one of nylon, p-aramid, m-aramid, ultra-high molecular weight polyethylene (paragraph 0008, 0023 of Loo), polyester, or elastane yarns further comprise thermally conductive particles (paragraphs 0071, 0260 and 0275 of Hartman).  

Regarding claim 25, the modified thermally coolinq glove of the combined references discloses wherein the polymeric layer (Abstract of Loo) comprises at least one of carboxylated acrylonitrile butadiene, non-carboxylated acrylonitrile butadiene, polychloroprene, natural rubber (paragraph 0047 of Loo), synthetic polyisoprene, polyurethane (paragraph 0031, 0037 of Loo), or blends thereof.  

Regarding claim 26, the modified thermally coolinq glove of the combined references discloses wherein the polymeric layer (Abstract of Loo) comprises at least one of carboxylated acrylonitrile butadiene, non-carboxylated acrylonitrile butadiene, polychloroprene, natural rubber (paragraph 0047 of Loo), synthetic polyisoprene, polyurethane (paragraph 0031, 0037 of Loo), or blends thereof.  

Regarding claim 27, the modified thermally coolinq glove of the combined references discloses wherein the polymeric layer (Abstract of Loo) comprises at least one of carboxylated acrylonitrile butadiene, non-carboxylated acrylonitrile butadiene, polychloroprene, natural rubber (paragraph 0047 of Loo), synthetic polyisoprene, polyurethane (paragraph 0031, 0037 of Loo), or blends thereof.  

Regarding claim 30, the modified thermally coolinq glove of the combined references discloses wherein the at least one of nylon, p-aramid, m- aramid, ultra-high molecular weight polyethylene (Abstract of Loo), polyester, or elastane yarns further comprise thermally conductive particles (paragraphs 0071, 0260 and 0275 of Hartman).  

Regarding claim 31, the modified thermally coolinq glove of the combined references discloses wherein the polymeric layer further comprises a closed-cell foam (paragraph 0010 of Loo).  

Regarding claim 32, the modified thermally coolinq glove of the combined references discloses wherein the polymeric layer further comprises an open-cell foam (paragraph 0010 of Loo).

Response to Arguments

Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and, references no longer replied on to teach the limitations, thus do not apply to the combinations of references used in the current rejection and/or the way the applied prior art references have been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 
In response to the applicant’s arguments that Hartman is not analogous art, the examiner respectfully disagrees.  As stated in the MPEP 2141.01a, a reference is analogous art if the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325. 
In response to the applicant’s arguments that Hartman includes no data on heat dissipation-directed TMMs, the examiner respectfully disagrees.  While it is unclear exactly what data the applicant feels is missing, Hartmans extensive Specification, specifically (paragraphs 0370 and 0371), teach the limitation. 

In response to the applicant’s arguments that there is no disclosure or suggestion that the Hartmann invention is appropriate for gloves, the examiner respectfully disagrees.   Paragraphs 0060, 0061 and 0062 teach the use of Hartmans thermal management system for gloves. 

In response to the applicant’s arguments that Hartman does not mention or suggestion of a glove made of a TMM, the examiner respectfully disagrees. Paragraphs 0060, 0061 and 0062 teach the use of Hartmans the use of TMM in gloves. 

While the applicant has presented a detailed explanation of the state of the art in his arguments, it is not the detemination of the office as to whether the disclosed prior art will perform successfully or not.  The prior art and its complete disclosure are what either support or deny patentability. Further, the applicant has not positively claimed or provided any defining language/ structural limitations in the claim set that would prevent the device of the combined references from reading on the claims as written. Applicant is reminded that it is the claims that define the claimed invention, Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064, and it is claims, not the specification, or arguments regarding a general opinion of the state of the art, that are anticipated or unpatentable.  The prior art is applied with the broadest reasonable interpretation, and the prior art references, while the applicant may believe would not function apprpriately, teach all the structural elements of the claims as written.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catherine Ferreira whose telephone number is (571)270 5916, fax number (571) 270-6916.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, ALISSA J. TOMPKINS at (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732